Hoban, P. J.,
This is a companion case to Cleland Simpson Company et al., no. 796, April term, 1956, the decision and opinion in which were filed this day.
Simpson Real Estate Corporation is the landlord of Cleland Simpson Company, leasing to the company one of the properties involved in the other action. This action is upon a policy insuring against loss of rental value. As in the Cleland Simpson case, the basic policy is one of fire insurance, the perils specified are fire and lightning, the clauses limiting the risk to direct consequences are similar, but here the basic policy is modified by an appropriate rider to protect only against loss of rental value caused by damage or destruction due to the perils insured against. The rider contains a clause extending the coverage for a limited time to loss sustained: “When as a direct result of a peril insured against access to the above described building is prohibited by order of civil authority.”
It is conceded that the issues and principles involved are identical in the two cases. Accordingly, for the reasons stated in the opinion filed this day in no. 796, April term, 1956,* we must sustain the preliminary objection in the nature of a demurrer and direct judgment for defendants.
*615Now, January 11, 1957, the preliminary objection in the nature of a demurrer to the complaint in assumpsit is sustained, and judgment is directed to be entered in favor of defendants.

 Page 607, supra.